Gabrielli, J.
(concurring). I am in agreement with the majority of the Appellate Division that plaintiff has attempted to impermissibly split a single cause of action, and would affirm on that ground alone. I am unable to agree with the majority of this court that by settling the prior proceeding the defendant "in effect waived that defense”. The effect of excluding the claims asserted in this proceeding from the general release incorporated in the settlement of the prior proceeding was simply to ensure against the conclusion that the parties were settling all their claims, including the claims asserted in this action. Failure to have included such a savings clause in the release would surely have resulted in the inadvertent inclusion of these claims in that release. I see no way in which this savings clause can be viewed as a waiver of a defense already asserted in this action. Such an intent is not to be inferred from so formalistic a provision.
Judges Jasen, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum; Judge Gabrielli concurs in result in a separate opinion in which Chief Judge Breitel concurs.
Order affirmed.